DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I, Claims 1 – 11 in the reply filed on 11/21/2022 is acknowledged. However, the withdrawn claims 12-21 have been amended and has rendered the previous rejection moot. As such, the rejection has been withdrawn. 


Claim Analysis
3.	Summary of Claim 1:
A chemical fire or flame retardant composition for a wood product that is at least one of a solid wood material and a wood composite, comprising: 

a fire or flame retardant; 

said composition further including a crosslinking polyvinyl acetate protective coating applied to bond and seal at least one portion of exterior surfaces of said product; 

however, the crosslinking polyvinyl acetate protective coating is not bonded together with any wood material based composition elements including chips, fibers, flakes, lumber, particles, strands, sawdust, veneer and wood flour for manufacture or fabrication of said wood composite; 

wherein said protective coating is a Type I or Type II adhesive and at least includes a polyvinyl acetate-based adhesive resin, a crosslinking agent and a catalyst before being cured; 

and wherein said protective coating forms into a protective film on the exterior surfaces of said product, such that said protective coating is on the exterior surfaces of said product when applied and cured.

 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 10,995,221. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims overlap in scope with the patented chemical fire or flame retardant composition for a wood product that is at least one of a solid wood material and a wood composite. Although the instant claims do not include the required Fruehauf wet shear strength of the patented claims, the property is presumed to be present in the instant claim and as such, the patented chemical fire or flame retardant composition for a wood product that is at least one of a solid wood material and a wood composite claims are interpreted as encompassing the instant claims. 

Allowable Subject Matter
6. 	Upon overcoming the double patenting rejections as set forth above, Claims 1-21 are allowable. 

7. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference:  Kintzley et al. (US PG Pub 2007/0020476 A1).
	Kintzley et al. teach an adhesive binder for preparing wood composites wherein the adhesive
binder comprises polyvinyl acetate (claim 9), a crosslinker [0029], a catalyst [0017], and a flame
retardant (claim 10), wherein the adhesive binder is cured [0012], wherein the adhesive binder is a
coating [0048], wherein the adhesive is blended [0053]. The wood pieces are coated with the adhesive binder [0048], [0050], [0053] and then the products are cured. Kintzley et al. further teach the wood composites are for interior and exterior use [0003].
	However, Kintzely et al. do not teach or fairly suggest the claimed composition, wherein the
composition comprises, in particular, a crosslinking polyvinyl acetate protective coating that is not bonded with any wood material based composition elements. Kintzley et al. are further silent on the crosslinking polyvinyl acetate being a protective coating which is applied to exteriorly bond and seal at least a part of the exterior surfaces of the wood member. Applicant demonstrated improved leaching performance and durability of flame retardant when the claimed composition is used as a protective coating.
	In light of the above discussion, it is evident as to why the present claims are patentable over
the prior art.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763